     Case 2:15-cr-00289-ILRL-DMD Document 653 Filed 04/10/19 Page 1 of 1



MINUTE ENTRY
LEMELLE, J.
APRIL 10, 2019

JS10: 0:22

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                     CRIMINAL ACTION

VERSUS                                                       NO. 15-289

ANDRE DOMINICK                                               SECTION: B

                                IN COURT HEARING

Courtroom Deputy:          Kimberly County
Court Reporter:            Cathy Pepper

APPEARANCES:        Chandra Menon, Asst. U. S. Attorney
                    Paul Fleming, Jr., Counsel for Andre Dominick


Case called; all present and ready.
The Court notes that at a conference held on 4/8/2019, counsel for defendant waived
defendant’s presence for the hearing and requested that the defendant be allowed to
participate by telephone.
The Court attempted to contact the defendant by telephone utilizing a telephone
number provided by the U. S. Marshal’s Office. The telephone call was unanswered.
If the defendant would like to seek reconsideration of the waiver, it should be done
within 14 days.
The Court notes that it has received written reports from Dr. Sarah DeLand and
Dr. Harminder Mallik - ORDERED that the reports be filed into the record under SEAL.
The Court summarizes the reports and the findings of Drs. DeLand and Mallik.
ORDERED that based upon the findings of the aforementioned doctors, the Court finds
that the defendant is competent to proceed and to assist with trial. The Court recognizes
that there may be physical limitations that may need to be considered.
ORDERED that counsel for the parties discuss pretrial and trial dates that can occur
within the next 4 months and submit a joint letter to the Court with the proposed dates
by April 22, 2019.
Court adjourned.
